Per Curiam.
The decree of the-court of chancery will be affirmed, for the reasons given by the learned advisory master.
There has been some criticism in the argument and brief, of certain details of his findings of fact as unsupported by the evidence. We have examined the evidence in the ease and. find no errors of fact in the conclusions of the master that operate in any way to impair the correctness of the result reached by him, or that call for airy special comment on our part.
The award of a counsel fee below is likewise affirmed.
For affirmance—-The Chief-Justice, Swatze, Trenchard, Parker, Bergen, Mtnturn, Kalisci-i, Bogbrt, Vredenburgh, Congdon, White, Heppenheimer—12.
For reversal—None.